Citation Nr: 0027484
Decision Date: 10/17/00	Archive Date: 12/28/00

DOCKET NO. 98-00 318               DATE OCT 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain,
currently evaluated as 10 percent disabling.

2. Entitlement to a total evaluation based upon individual
unemployability resulting from service connected disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1951 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) by
means of a January 1997 rating decision rendered by the Montgomery,
Alabama, Regional Office (RO) of the Department of Veterans Affairs
(VA) wherein an increased disability rating of 10 percent for
lumbosacral strain disability was awarded. The veteran also appeals
a September 1997 rating action which denied a total evaluation
based on individual unemployability.

In August 1999, the case was remanded to the RO for further
fiction. Said action having been completed, the matter is returned
the Board for appellate review.

The issue of entitlement to a total evaluation based on individual
unemployability is the subject of the REMAND, below.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim for an increased rating has been developed.

2. Lumbosacral strain is manifested by complaints of pain and
slight limitation of motion with an additional 10 percent loss of
function during periods of flare-up.

CONCLUSION OF LAW

The criteria for an increased disability rating of 20 percent but
no greater for lumbosacral strain are met. 38 U.S.C.A. 1155, 5107
(West 1991 & Supp. 2000); 38 C.F.R. Part 4, 4.7, 4.40, 4.45, 4.71a,
Diagnostic Codes 5285, 5289, 5292, 5293, 5295 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to each
claim is whether the appellant has presented evidence that each
claim is well grounded; that is, that each claim is plausible. If
he has not, the appeal fails as to that claim, and the Board is
under no duty to assist him in any further development of that
claim, since such development would be futile. 38 U.S.C.A. 5107(a)
(West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. App. 78
(1990).

A claim that a condition has become more severe is well grounded
where the condition was previously service connected and rated, and
the claimant subsequently asserts that a higher rating is justified
due to an increase in severity since the original rating. Proscelle
v. Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board
finds that the veteran's claim is "well grounded" within the
meaning of 38 U.S.C.A. 5107(a) (West 1991); that is, he has
presented a claim that is plausible.

The veteran contends that his lumbosacral strain is more severe
than currently evaluated, warranting an increased rating. After a
review of the record, the Board finds that the veteran's
contentions are not supported by the evidence, and that an
increased is not warranted.

The veteran established service connection for lumbosacral stain by
means of a July, 1974 rating decision as the evidence shows
inservice treatment for a low back disability. An initial
noncompensable rating was assigned. The veteran was granted an
increased rating of 10 percent, effective September 10, 1996, the
date of receipt of his claim for an increased evaluation, by means
of a January 1997 rating decision. It is this evaluation that is
the subject of this appeal.

The severity of a disability is ascertained, for VA rating
purposes, by application of the criteria set forth in VA's Schedule
for Rating Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).
Lumbosacral strain is evaluated under Diagnostic Code 5295. Under
Diagnostic Code 5295, a 10 percent evaluation contemplates
characteristic

3 -

pain on motion. A 20 percent evaluation, contemplates muscle spasm
on extreme forward bending or unilateral loss of lateral spine
motion in a standing position.

Diagnostic Code 5293 provides a 10 percent evaluation for
intervertebral disc syndrome of mild severity. A 20 percent
evaluation is appropriate with intervertebral disc syndrome of
moderate severity with recurring attacks.

Under Diagnostic Code 5285, a 60 percent evaluation contemplates
residuals of a fracture vertebra without cord involvement.

The veteran's lumbar back disability may also be rated due to
limitation of motion under Diagnostic Code 5292. Under Diagnostic
Code 5292, a 10 percent rating is appropriate for slight limitation
of motion, while a 20 percent rating is appropriate for moderate
limitation of motion. Additionally, under Diagnostic Code 5289 of
the Schedule, a 40 percent evaluation contemplates favorable
ankylosis of the lumbar spine.

The Board notes that where entitlement to compensation has already
been established and an increase in the disability rating is at
issue, the present level of disability is of primary importance.
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

An October 1996 VA spine examination report indicates that the
veteran complained of constant pain in his lower back. The examiner
found tenderness to palpation over the lumbosacral area; however,
the veteran's musculature was normal for his age. He had no
postural abnormalities and no fixed deformities. Range of motion
was recorded to 50 degrees of forward flexion; and 14 degrees of
backward extension; 40 degrees of bilateral flexion. The examiner
noted pain on motion. There were no localizing neurological signs.
A diagnosis of chronic lumbosacral strain, history of back injury
without surgery is indicated. A November 1996 VA radiographic study
indicates that there was no evidence of any skeletal abnormalities
of the veteran's lumbosacral spine.

In February 1998, the veteran was afforded a VA spine examination.
The examination report indicated that he complained of pain,
weakness, stiffness,

4 -

fatigability, and lack of endurance. He was not receiving any
treatment for his low back disability and was not taking any
medication for his pain. He indicated that he had periods of flare-
up associated with overuse and the examiner estimated that an
additional 10 percent of disability resulted from these flare-ups.
The veteran did not require the use of crutches, braces, or canes.
Range of motion of the lumbar spine was recorded as follows:
forward flexion to 84 degrees; backward extension to 30 degrees;
right lateral flexion to 20 degrees; and left lateral flexion to 24
degrees. The report indicates that motion stopped when pain began.
A diagnosis of degenerative joint disease, lumbosacral spine with
loss of function clue to pain is indicated. X-ray findings
indicated mild degenerative arthritis at the L5 and S1 interspace
with narrowing and osteophytes.

Based on a review of the evidence of record, the Board finds that
an increased rating of 20 percent, but no greater, is warranted.

The evidence does not show that he has muscle spasm on extreme
forward bending. While tenderness of the lumbar back is shown on
examination, the examination reports of 1996 and 1998 are silent
for any complaints or findings of muscle spasm. Similarly, the
evidence does not show that he has loss of unilateral lateral spine
motion. On the contrary, the report of the February 1998 VA
examination indicates that he has right lateral flexion to 20
degrees and left lateral flexion to 24 degrees. As there are no
current findings of muscle spasm on extreme forward bending or loss
of unilateral lateral spine motion, an increased rating under
Diagnostic Code 5295 is not appropriate.

Similarly, an increased rating is not warranted under Diagnostic
Code 5293 as the medical evidence does not that the veteran has
intervertebral disc syndrome. The Board notes that the veteran has
reported to various examiners a history of disc conditions,
however, the objective medical evidence does not show that the
veteran has intervertebral disc syndrome.

While there is pain and limited mobility and diagnosis of
lumbosacral strain, there is no evidence showing that the veteran
has ever sustained a fractured vertebra. VA x-ray findings dated in
1996 indicate no structural abnormalities of the lumbar

- 5 - 

spine. Similarly, while degenerative changes are indicated in the
x-ray findings of 1998, there is no evidence of fracture or
dislocation involving the lumbar spine. Likewise, the record shows
that the veteran has made no claims of ever receiving a fractured
vertebra. Accordingly, the Board finds that the preponderance of
the evidence is against an increased evaluation under Diagnostic
Code 5285.

The evidence shows that the veteran has limitation of motion of the
lumbar spine. To reiterate, the report of his most recent VA
examination shows forward flexion to, 84 degrees; backward
extension to 30 degrees; right lateral flexion to 20 degrees; and
left lateral flexion to 24 degrees. These findings are consistent
with slight limitation of motion of the lumbar spine. The examiner
noted that motion stopped when pain began. While the veteran's
range of motion is slight and would therefore warranted a 10
percent evaluation under Diagnostic Code 5292, the 1998 examination
report indicates that flare-ups result in an additional 10 percent
disability. The Board, to reiterate, acknowledges that the evidence
shows persistent, complaints by the veteran of functional
impairment, accompanied b,y pain. These complaints are significant,
not only in view of the rating criteria, whereby impairment as
manifested by recurrent attacks is to be considered in determining
the appropriate disability level, but also with regard to
regulatory provisions stipulating that functional impairment is to
be considered in determining the degree of orthopedic disability.
See 38 C.F.R. 4.40 and 4.45 (1999); see also DeLuca v. Brown, 8
Vet. App. 202 (1995). It must be emphasized, however, that
functional impairment, and concomitantly reports of recurrent
attacks, must be supported by "adequate pathology." While the
veteran limitation of motion recorded in the veteran's VA
examination are represented by slight limitation, as the evidence
indicates that the veteran's disability results in additional 10
percent disability during flare-ups of motion, the Board finds
that, giving the veteran the benefit of the doubt, his overall
disability picture more closely approximates; a 20 percent
disability rating under Diagnostic Code 5292. See 38 C.F.R. 4.7
(1999). (Where there is a question as to which of two evaluations
shall be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria required
for that rating. Otherwise, the lower rating will be assigned.) A
higher disability evaluation is not warranted as the evidence does
not show that the veteran's limitation of motion is severe.

- 6 -

While the evidence shows limitation of motion and pain with motion,
the evidence does not show that ankylosis is presently shown.
Therefore, an increased evaluation under DC 5289 is not
appropriate.

Therefore, based on the discussion above, the Board must and. does
find that an increased rating for lumbosacral strain is appropriate
to a 20 percents evaluation, but no greater than 20 percent. 38
U.S.C.A. 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4,
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5289, 5292, 5293,
5295 (1999).

ORDER

An increased rating of 20 percent, but no greater, is granted for
lumbosacral strain, subject to laws and regulations governing the
disbursement of monetary benefits and the assignment of effective
dates.

REMAND

The veteran contends that he is unable to secure or follow a
substantially gainful occupation by reason of his service-connected
disabilities and that a total disability rating for compensation
purposes based on individual unemployability by reason of service-
connected disabilities is warranted. As the veteran's disability
rating for lumbosacral strain has been increased, the issue of
entitlements to a total disability rating based on individual
unemployability must be remanded for adjudication with
consideration of the aforementioned 20 percent disability
evaluation for lumbosacral strain.

Accordingly, the case is REMANDED for the following development:


1. The RO should readjudicate the veteran's claim for a total
disability rating based on individual

7 - 

unemployability with consideration of the newly assigned 20 percent
disability rating for lumbosacral strain.

2. If the veteran's claim remains denied, the RO should provide the
veteran and his representative an appropriate supplemental
statement of the case (SSOC) and give them the opportunity to
respond.

3. Thereafter, the case should be returned to the Board for further
appellate consideration.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The veteran need take no action until he is notified. The veteran
has the right to submit additional evidence and argument on the
matter the Board has remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

8 - 

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

MARK W. GREEENSTREET
Veterans Law Judge 
Member, Board of Veterans' Appeals

9 - 


